ITEMID: 001-97439
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: INDEX.HU ZRT v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, INDEX.HU Zrt, is a private joint stock company with its seat in Budapest. It was represented before the Court by Mr L. Baltay, a lawyer practising in Gyál.
The applicant runs an internet-based news portal where it published the video footage of a demonstration. Several police officers – who had been filmed and whose images had been published without their consent –brought a civil-law action against the applicant before the Budapest Regional Court, requesting the court to establish an abuse of their images.
The court found for the plaintiffs on 10 November 2008. The Budapest Court of Appeal upheld this decision on 31 March 2009. The judgment was served on the applicant on 14 May 2009. It did not lodge a petition for review with the Supreme Court.
Act no. 3 of 1952 on the Code of Civil Procedure provides as follows:
“A petition for a review of the final decision by the Supreme Court may be filed, alleging a breach of the law, by any party...”
“If the [final] decision ... was in breach of the law, the Supreme Court shall fully or partially quash the unlawful decision; and if the facts of the case can properly be established on the basis of the case file, it shall give a new decision in compliance with the law, otherwise it shall instruct the first- or second-instance court in charge of the case to resume the proceedings and to adopt a new decision.”
